Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.266 Filed 06/01/21 Page 1 of 12




             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN


ROBIN ALTOBELLI, et al.,                    Case No. 2:20-cv-13256-TGB-CI

           Plaintiffs,
                                            CLASS ACTION
     v.                                     JURY TRIAL DEMANDED

GENERAL MOTORS LLC,

         Defendant.
CASPER RANKIN,                              Case No. 2:20-cv-13279-TGB-CI

           Plaintiff,                       CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

       Defendant.
SHAWN WALKER,                               Case No. 2:21-cv-10324-TGB-CI

           Plaintiff,                       CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

        Defendant.
GEORGE ZAHARIUDAKIS,                        Case No. 2:21-cv-10338-TGB-CI

           Plaintiff,                       CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

           Defendant.
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.267 Filed 06/01/21 Page 2 of 12




MARY CARR, et al.,                          Case No. 2:21-cv-10565-TGB-CI

           Plaintiff,                       CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

         Defendant.
WILLIAM KELSCH,                             Case No. 2:21-cv-10803-TGB-CI

           Plaintiff,                       CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

        Defendant.
ANDRES TORRES, et al.,                      Case No. 2:21-cv-10888-TGB-CI

           Plaintiffs,                      CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

        Defendant.
MICHELLE PANKOW, et al.,                    Case No. 2:21-cv-11099______

           Plaintiffs,                      CLASS ACTION
                                            JURY TRIAL DEMANDED
     v.

GENERAL MOTORS LLC,

           Defendant.




                                     2
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.268 Filed 06/01/21 Page 3 of 12




 ORDER AND AGREED UPON STIPULATION FOR CONSOLIDATION
               OF THE RELATED ACTIONS
        AND SETTING SCHEDULE FOR THE FILING OF
  A CONSOLIDATED COMPLAINT AND RESPONSIVE PLEADINGS

      WHEREAS, there are eight related putative class actions pending in this Court

against Defendant General Motors LLC (“GM”): Altobelli, et al. v. General Motors

LLC, No. 2:20-cv-13256-TGB-CI; Rankin v. General Motors LLC, No. 2:20-cv-

13279-TGB-CI; Walker v. General Motors LLC, No. 2:21-cv-10324-TGB-CI;

Zahariudakis v. General Motors LLC, No. 2:21-cv-10338-TGB-CI; Carr, et al. v.

General Motors LLC, No. 2:21-cv-10565-TGB-CI; Kelsch v. General Motors LLC,

No. 2:21-cv-10803-TGB-CI; Torres, et al. v. General Motors LLC, No. 2:21-cv-

10888-TGB-CI; and Pankow, et al. v. General Motors LLC, No. 2:21-cv-11099-

TGB-CI (together, the “Related Cases”).

      WHEREAS, Plaintiffs in all of the Related Cases allege that 2017-2019 model

year Chevrolet Bolt EVs manufactured by GM suffer from a battery defect that was

not disclosed at the time of sale.

      WHEREAS, the parties are currently unaware of any other related class action

lawsuits pending in any other state or federal court that involve similar allegations

about Chevrolet Bolt EVs.

      WHEREAS, Plaintiffs, by and through their respective counsel, have

conferred and agree that consolidation of the Related Cases is appropriate under FED.

R. CIV. P. 42(a) and L.R. 42.1 because they involve common questions of law or

                                          3
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.269 Filed 06/01/21 Page 4 of 12




fact. Each of the Related Cases name a common defendant, arise from the same

alleged battery defect, and assert similar claims on behalf of similar and/or

overlapping putative classes.

      WHEREAS, Plaintiffs’ counsel have conferred with counsel for GM, who

agree that these cases should be consolidated in this Court pursuant to FED. R. CIV.

P. 42 and L.R. 42.1.

      NOW THEREFORE, the parties through their respective counsel and subject

to the Court’s approval hereby stipulate that:

      1.     The above-captioned actions pending in this Court and any other action

arising out of the same or similar operative facts now pending or hereafter filed in,

removed to, or transferred to this Court shall be consolidated for all purposes

pursuant to FED. R. CIV. P. 42(a) (the “Consolidated Action”).

      2.     All papers filed in the Consolidated Action must be filed under Case

No. 2:20-cv-13256-TGB-CI, the number assigned to the first-filed case, and must

bear the following case name: In re Chevrolet Bolt EV Battery Litigation.

      3.     The case file for the Consolidated Action will be maintained under

docket number 2:20-cv-13256-TGB-CI.

      4.     The Clerk will be directed to administratively close the following

related cases: Rankin v. General Motors LLC, No. 2:20-cv-13279-TGB-CI; Walker

v. General Motors LLC, No. 2:21-cv-10324-TGB-CI; Zahariudakis v. General



                                          4
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.270 Filed 06/01/21 Page 5 of 12




Motors LLC, No. 2:21-cv-10338-TGB-CI; Carr, et al. v. General Motors LLC, No.

2:21-cv-10565-TGB-CI; Kelsch v. General Motors LLC, No. 2:21-cv-10803-TGB-

CI; Torres, et al. v. General Motors LLC, No. 2:21-cv-10888- TGB-CI; and Pankow,

et al. v. General Motors LLC, No. 2:21-cv-11099-TGB-CI.

       5.     Any action subsequently filed, transferred, or removed to this Court that

arises out of the same or similar operative facts as the Consolidated Action will be

consolidated with it. The parties shall file a Notice of Related Cases whenever a case

that should be consolidated into this action is filed in, or transferred to, this District.

       6.     The Court hereby sets the following deadlines for the consolidated case

schedule:

            a.       Plaintiffs’ Deadline to File a Consolidated Complaint: 45 days

     following the Court’s entry of the order appointing interim lead counsel.

            b.       Defendants’ Deadline to Respond to the Consolidated

     Complaint: 60 days following the filing of the Consolidated Complaint.

            c.       Deadline for Fed. R. Civ. P. 26(f) Conference: 30 days after the

     resolution of GM’s anticipated motion to dismiss the Consolidated Complaint.

            d.       Initial Disclosures exchanged pursuant to Fed. R. Civ. P.

     26(a)(1): 14 days after the Fed. R. Civ. P. 26(f) Conference.

            e.       Combined Joint Status Report and Discovery Plan pursuant to

     Fed. R. Civ. P. 26(f): 21 days after the Fed. R. Civ. P. 26(f) Conference.



                                            5
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.271 Filed 06/01/21 Page 6 of 12




     IT IS SO ORDERED on this 1st day of June, 2021.

                                         /s/Terrence G. Berg_____________
                                         Hon. Terrence G. Berg
                                         United States District Judge


                               Agreed to by:




                                     6
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.272 Filed 06/01/21 Page 7 of 12




By /s/ E. Powell Miller              By /s/ John Nadolenco
  E. Powell Miller (Mich. P39487)      John Nadolenco
  Sharon S. Almonrode (Mich.           Mayer Brown LLP
  P33938)                              350 South Grand Avenue 25th Floor
  THE MILLER LAW FIRM, P.C.            Los Angeles, CA 90071
  950 W. University Drive, Suite 300   213-229-9500
  Rochester, MI 48307                  Fax: 213-625-0248
  Tel: (248) 841-2200                  jnadolenco@mayerbrown.com
  Fax: (248) 652-2852
  epm@millerlawpc.com                  Attorneys for
  ssa@millerlawpc.com                  Defendant General Motors LLC

  Gretchen Freeman Cappio (Mich.
  P84390)
  Lynn Lincoln Sarko
  Ryan McDevitt (Mich. P84389)
  Emma Wright
  KELLER ROHRBACK L.L.P.
  1201 Third Avenue, Suite 3200
  Seattle, WA 98101-3052
  (206) 623-1900
  Fax (206) 623-3384
  gcappio@kellerrohrback.com
  lsarko@kellerrohrback.com
  rmcdevitt@kellerrohrback.com
  ewright@kellerrohrback.com

  Attorneys for Plaintiffs in
  Altobelli, et al. v. General Motors
  LLC




                                        7
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.273 Filed 06/01/21 Page 8 of 12




  Todd M. Friedman
  David B. Levin
  Law Offices of Todd M. Friedman
  P.C.
  111 W. Jackson Blvd., Suite 1700
  Tel.: Chicago, IL 60604
  224-218-0882
  Fax: 866-633-0228
  tfriedman@tollflaw.com
  dlevin@toddflaw.com

  Attorneys for Plaintiff in
  Zahariudakis v. General Motors
  LLC


  David C. Wright
  Mark I. Richards
  Richard D. McCune
  Steven A. Haskins
  McCune Wright Arevalo LLP
  3281 East Guasti Road Suite 100
  Ontario, CA 91761
  909-557-1250
  Fax: 909-557-1275
  dcw@mccunewright.com
  mir@mccunewright.com
  rdm@mccunewright.com
  sah@mccunewright.com

  Attorneys for Plaintiffs in
  Pankow, et al. v. General Motors
  LLC




                                     8
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.274 Filed 06/01/21 Page 9 of 12




  Benjamin F Johns
  Beena M. McDonald
  Samantha E. Holbrook
  Alex M. Kashurba
  Chimicles Schwartz Kriner &
  Donaldson-Smith LLP
  361 W. Lancaster Avenue
  Haverford, PA 19041
  610-642-8500
  bfj@chimicles.com
  bmm@chimicles.com
  seh@chimicles.com
  amk@chimicles.com

  Steven D. Cohen (admission
  forthcoming)
  Wittels McInturff Palikovic
  18 Half Mile Road
  Armonk, NY 10504
  914-775-8862
  sdc@wittelslaw.com

  Attorneys for Plaintiffs in
  Torres, et al. v. General Motors
  LLC




                                     9
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.275 Filed 06/01/21 Page 10 of 12




   E. Powell Miller (P39487)
   Sharon S. Almonrode (P33938)
   Melvin B. Hollowell (P37834)
   Dennis A. Lienhardt (P81118)
   The Miller Law Firm, P.C.
   950 W. University Drive
   Suite 300
   Rochester, MI 48307
   248-841-2200
   Fax: 248-652-2852
   epm@millerlawpc.com
   ssa@millerlawpc.com
   mbh@millerlawpc.com
   dal@millerlawpc.com

   Nicholas A. Migliaccio (P29077)
   Jason S. Rathod (P18424)
   MIGLIACCIO & RATHOD LLP
   412 H Street N.E., Ste. 302
   Washington, DC 20002
   Tel: (202) 470-3520
   nmigliaccio@classlawdc.com
   jrathod@classlawdc.com

   Attorneys for Plaintiff in
   Rankin v. General Motors LLC




                                     10
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.276 Filed 06/01/21 Page 11 of 12




   Gretchen Freeman Cappio (Mich.
   P84390)
   Lynn Lincoln Sarko
   Ryan McDevitt (Mich. P84389)
   Emma Wright
   Keller Rohrback L.L.P.
   1201 Third Avenue, Suite 3200
   Seattle, WA 98101-3052
   (206) 623-1900
   Fax (206) 623-3384
   gcappio@kellerrohrback.com
   lsarko@kellerrohrback.com
   rmcdevitt@kellerrohrback.com
   ewright@kellerrohrback.com

   Zachary C. Schaengold (admission
   forthcoming)
   Justin C. Walker (admission
   forthcoming)
   Markovits, Stock & Demarco
   3825 Edwards Road, Suite 650
   Cincinnati, OH 45209
   Telephone: (513) 651-3700
   zschaengold@msdlegal.com
   jwalker@msdlegal.com

   Attorneys for Plaintiff in
   Walker v. General Motors LLC




                                      11
Case 2:20-cv-13256-TGB-CI ECF No. 18, PageID.277 Filed 06/01/21 Page 12 of 12




   Roberta Liebenberg
   Gerard A. Dever
   Mary L. Russell
   Fine, Kaplan and Black, R.P.C.
   One South Broad Street, 23rd Floor
   Philadelphia, PA 19107
   (215) 567-6565
   rliebenberg@finekaplan.com
   gdever@finekaplan.com
   mrussell@finekaplan.com

   Sharon S. Almonrode
   The Miller Law Firm, P.C.
   950 W. University Drive
   Suite 300
   Rochester, MI 48307
   248-841-2200
   Fax: 248-652-2852
   ssa@millerlawpc.com

   Attorneys for Plaintiffs in
   Carr, et al. v. General Motors LLC


   Cory S. Fein
   Cory Fein Law Firm
   712 Main St. #800
   Houston, TX 77002
   1331 Lamar, Suite 1070
   Houston, TX 77010-3027
   Tel.: 281-254-7717
   Fax: 530-748-0601
   cory@coryfeinlaw.com

   Attorney for Plaintiff in
   Kelsch v. General Motors LLC




                                        12
